





Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 15th day of
November, by and between William A. Nurthen (“Executive”) and ARI Network
Services, Inc. (“Company”).




RECITALS




The Company desires to employ Executive in the position of Chief Financial
Officer, and Executive desires to be so employed by the Company, on the terms
and conditions set forth herein.




As a result of Executive’s employment with the Company as Chief Financial
Officer, Executive will have access to and be entrusted with valuable
information about the Company’s business and customers, including trade secrets
and confidential information.




The Parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Executive is
employed by the Company.




NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (collectively, “Parties” and individually, “Party”), the Parties agree
as follows:




ARTICLE I

EMPLOYMENT




1.1

Position and Duties.  During the term of Executive’s employment under this
Agreement, Executive shall hold the position of Chief Financial Officer of the
Company and shall be subject to the authority of, and shall report to, the
President and Chief Executive Officer (“CEO”) of the Company.  Executive’s
duties and responsibilities as Chief Financial Officer shall include all those
customarily attendant to such position and other duties and responsibilities as
may be assigned from time to time by the Company’s President and/or CEO.  At all
times, Executive shall devote Executive’s entire business time, attention and
energies exclusively to the business interests of the Company while employed by
the Company, except as otherwise specifically approved in writing by or on
behalf of the President and/or CEO.




1.2

At-Will Employment.  The term of Executive’s employment under this Agreement
shall be for an indefinite period and may be terminated by either Party at any
time and for any reason or no reason upon written notice to the other Party.




ARTICLE II

COMPENSATION AND OTHER BENEFITS




2.1

Base Salary.  During the term of Executive’s employment under this Agreement,
the Company shall pay Executive an annual salary of Two Hundred Twenty-five
Thousand dollars ($225,000) (“Base Salary”), payable in accordance with the
normal payroll practices and schedule of the Company.  Notwithstanding the
foregoing, the Base Salary shall be subject to annual review by the President
and/or CEO and shall be subject to increase, but not decrease, based on the





recommendation of the President and/or CEO as approved by the Board of Directors
of the Company (“Board”); provided, however, that the Company may reduce
Executive’s Base Salary if (a) Executive’s Base Salary is reduced as part of a
general reduction in the base salaries for all executive officers of the Company
or (b) Executive’s Base Salary is reduced for Cause (defined below), and
Executive acknowledges and agrees that any reduction in Base Salary due to the
circumstances specified in Section 2.1(a) or (b), above, shall not constitute
Good Reason (as defined in Section 3.1(f), below).




2.2

Bonuses.  During the term of Executive’s employment under this Agreement,
Executive will be eligible to participate in the Company’s Management Incentive
Bonus Plan (“Bonus Plan”), the specifics of which are determined from time to
time by the Compensation Committee of the Board (“Compensation Committee”) and
approved by the Board.  The Parties acknowledge and agree that, under the
Company’s current Bonus Plan, the annualized bonus amount which Executive would
be eligible to receive if one hundred percent (100%) of such Bonus Plan targets
were met would be Seventy-five Thousand dollars ($75,000).  Executive will also
be eligible to participate in the Company’s Long Term Equity Bonus Plan.
 Executive acknowledges and agrees that these Bonus Plans may be changed from
time to time at the discretion of the Compensation Committee as approved by the
Board.




2.3

Equity.  During the term of Executive’s employment under this Agreement,
Executive also shall be eligible to participate in stock option and equity plans
and grants, if any, that are offered to senior executive/officer employees of
the Company, as determined by the Compensation Committee and approved by the
Board from time to time.




2.4

Perquisites, Benefits and Other Compensation.  During the term of Executive’s
employment under this Agreement, and subject to the express provisions of this
Article II, Executive will be entitled to receive perquisites and benefits
provided by the Company to its senior executive employees, subject to the
eligibility criteria related to such perquisites and benefits, and to such
changes, additions, or deletions to such perquisites and benefits as the Company
may make from time to time, as well as such other perquisites or benefits as may
be specified from time to time at the sole discretion of the Board.




ARTICLE III

TERMINATION

 

3.1

Termination Not In Connection With A Change In Control.




(a)

Termination Without Cause.  Subject to Section 3.2, below, the President and/or
CEO may terminate Executive’s employment and all of the Company’s obligations
under this Agreement (except as provided in Section 10.5, below, and as required
by law) at any time without Cause (defined below).




(b)

Termination For Cause.  Subject to Section 3.2, below, the President and/or CEO
may terminate Executive’s employment and all of the Company’s obligations under
this Agreement (except as provided in Section 10.5, below, and as required by
law) at any time for Cause (defined below) by giving written notice to Executive
stating the basis for such termination, effective





2




immediately upon giving such notice or at such other time thereafter as the
President and/or CEO may designate.  “Cause” shall mean any of the following:
 (1) Executive has, in a material way, breached this Agreement or the fiduciary
duty he owes to the Company or any other legal obligation or duty he owes to
the Company, which breach remains uncured, if possible to cure, to the
reasonable satisfaction of the President and/or CEO for thirty (30) calendar
days after Executive receives written notice thereof from the President and/or
CEO that specifies in reasonable detail the alleged breach; (2) Executive has
committed gross negligence or willful misconduct in the performance of
Executive’s duties for the Company; (3) Executive has failed in a material way
to follow reasonable instructions from the President and/or CEO, consistent with
this Agreement, concerning the operations or business of the Company, which
failure remains uncured, if possible to cure, to the reasonable satisfaction of
the President and/or CEO for thirty (30) calendar days after Executive receives
written notice thereof from the President and/or CEO that specifies in
reasonable detail the alleged failure; (4) Executive has committed a crime the
circumstances of which substantially relate to Executive’s employment duties
with the Company; (5) Executive has misappropriated or embezzled funds or
property of the Company or engaged in any act of dishonesty that involves the
business of the Company or causes material damage to the Company; and
(6) Executive attempts to misappropriate or misappropriates a corporate
opportunity of the Company, unless the transaction was approved in writing
by the President and/or CEO after full disclosure of all details relating
to such transaction.  




(c)

Termination by Death or Disability.  Subject to Section 3.2, below, Executive’s
employment and all of the Company’s obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate
automatically, effective immediately and without any notice being necessary,
upon Executive’s death or a determination of Disability of Executive.  For
purposes of this Agreement, “Disability” means the inability of Executive, due
to a physical or mental impairment, to perform the essential functions of
Executive’s job with the Company, with or without a reasonable accommodation,
for ninety (90) consecutive business days or one hundred twenty (120) business
days in the aggregate during any 365-day period.  A determination of Disability
shall be made by the President and/or CEO and/or the Board, which may, at their
sole discretion, consult with a physician or physicians satisfactory to the
President and/or CEO and/or the Board, and Executive shall cooperate with any
efforts to make such determination.  Any such determination shall be conclusive
and binding on the Parties.  Any determination of Disability under this Section
3.1(c) is not intended to alter any benefits any Party may be entitled to
receive under any long-term disability insurance policy carried by either the
Company or Executive with respect to Executive, which benefits shall be governed
solely by the terms of any such insurance policy.





3







(d)

Termination by Retirement.  Subject to Section 3.2, below, Executive’s
employment and all of the Company’s obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate
automatically, effective upon Executive’s retirement in accordance with the
Company’s retirement plan or policy should a retirement plan or policy for
senior executives of the Company be adopted.




(e)

Termination by Resignation.  Subject to Paragraph 3.2, below, Executive’s
employment and all of the Company’s obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate
automatically, effective immediately upon Executive’s provision of thirty (30)
days’ prior written notice to the President and/or CEO of resignation from
employment with the Company or at such other time as may be mutually agreed
between the Parties following the provision of such notice.




(f)

Termination for Good Reason.  Subject to Section 3.2, below, Executive may
terminate his employment and all of the Company’s obligations under this
Agreement (except as provided in Section 10.5, below, and as required by law)
for Good Reason (defined below).  A termination shall only be for Good Reason
if: (1) within ninety (90) calendar days of the initial existence of Good
Reason, Executive provides written notice of Good Reason to the President and/or
CEO; (2) the Company does not remedy said Good Reason within thirty (30)
calendar days of its receipt of such notice; and (3) Executive terminates his
employment effective any time after the expiration of such 30-day remedy period
prior to the date that is two (2) years after the initial existence of Good
Reason.  “Good Reason” shall mean the occurrence of any of the following without
the written consent of Executive: (a) the Company has breached this Agreement in
a material way, which breach remains uncured, if subject to cure, for thirty
(30) calendar days after the President and/or CEO receives written notice
thereof from Executive; (b) a material diminution in Executive’s Base Salary;
(c) a material diminution in Executive’s authority, duties, or responsibilities;
or (d) a material change in the geographic location at which Executive must
perform his services, provided such new location is more than fifty (50) miles
from the location where Executive is required to perform services prior to the
change.




3.2

Rights Upon Termination Not In Connection With A Change In Control.




(a)

Section 3.1(a), Section 3.1(c) and Section 3.1(f) Termination.  If Executive’s
employment is terminated pursuant to Section 3.1(a), Section 3.1(c), or Section
3.1(f), above, Executive or Executive’s estate shall have no further rights
against the Company hereunder, except for the right to receive the following:
(1) any unpaid Base Salary with respect to the period prior to the effective
date of termination and (2) any earned but unpaid bonus due to Executive as of
the effective date of termination.  With respect to a termination pursuant to
Section 3.1(a) or Section 3.1(f), above, Executive shall also receive (1)
Executive’s Base Salary, at the rate in effect at the time





4




of termination, for nine (9) months following the effective date of termination;
(2) a bonus for the fiscal year of the Company in which such termination occurs,
which bonus shall be equal to (A) the product of (i) the average of Executive’s
annual bonus received pursuant to the Company’s Bonus Plan for the three fiscal
years of the Company ending prior to the effective date of termination,
multiplied by (ii) a fraction, the numerator of which is the actual number of
days Executive was employed by the Company during the fiscal year of the Company
in which the termination occurs and the denominator of which is 365, less
(B) any payment previously made by the Company, if any, with respect to the
current fiscal year’s Bonus Plan; and (3) acceleration of all outstanding
unvested options held by Executive as of the effective date of termination.
 Payment of the amounts specified in subsections (1) and (2) of the immediately
preceding sentence shall be made in nine (9) equal monthly installments
following the effective date of termination; provided, however, that if such
installment payments would continue beyond the later of: (x) the first September
15 following the Company’s fiscal year which included the effective date of
termination or (y) the first March 15 following the calendar year which included
the effective date of termination (the “Latest Date”), all remaining monthly
installments shall be paid to Executive in a lump sum on the Latest Date.
 Notwithstanding the foregoing, the payment and receipt of the benefits
specified in subsections (1), (2) and (3), of that same sentence are contingent
upon Executive’s execution of a written severance agreement (in a form
satisfactory to the Company) containing, among other things, a general release
of claims against the Company, and the rescission period of such agreement must
expire, without revocation of such release, within sixty (60) days following the
effective date of termination.  To the extent that payments would otherwise be
paid to Executive within the sixty (60) day period following the effective date
of termination, such payment(s) shall be made following Executive’s execution of
such general release and the expiration of the applicable rescission period,
except where the sixty (60) day period following the effective date of
termination spans two different calendar years, in which case such payment(s) or
benefit(s) will not be paid until the later calendar year during the sixty (60)
day period.




(b)

Section 3.1(b) and Section 3.1(e) Terminations.  If Executive’s employment is
terminated pursuant to Section 3.1(b), above, or if Executive resigns pursuant
to Section 3.1(e), above, Executive shall have no further rights against the
Company hereunder, except for the right to receive: (1) any unpaid Base Salary
with respect to the period prior to the effective date of termination; and (2)
any earned but unpaid bonus due to Executive as of the effective date of
termination.





5







(c)

Section 3.1(d) Termination.  If Executive retires pursuant to Section 3.1(d),
above, Executive shall have no further rights against the Company hereunder,
except for the right to receive: (1) any unpaid Base Salary with respect to the
period prior to the effective date of termination; (2) any earned but unpaid
bonus due to Executive as of the effective date of termination; and (3) any
additional benefits provided for under the Company’s retirement plan or policy
for senior executives, if any.

3.3

Termination In Connection With A Change In Control.  Should Executive’s
employment be terminated upon the occurrence of or within two (2) years of a
 “Change in Control,” as defined in Executive’s Change of Control Agreement
(“COC Agreement”), the terms of such termination shall be governed exclusively
by the COC Agreement and Executive shall not be entitled to receive any of the
benefits provided for under this Article III.  




ARTICLE IV

CONFIDENTIALITY




4.1

Confidentiality Obligations.  Executive will not, during his employment with the
Company, directly or indirectly, use or disclose any Confidential Information or
Trade Secrets (defined below) except in the interest and for the benefit of the
Company.  After the end, for whatever reason, of Executive’s employment with the
Company, Executive will not, directly or indirectly, use or disclose any Trade
Secrets.  For a period of two (2) years following the end, for whatever reason,
of Executive’s employment with the Company, Executive will not, directly or
indirectly, use or disclose any Confidential Information.  Executive further
agrees not to, directly or indirectly, use or disclose at any time information
received by the Company from others except in accordance with the Company’s
contractual or other legal obligations; the Company’s customers are third party
beneficiaries of this promise.




4.2

Definitions.




(a)

Trade Secret.  The term “Trade Secret” has that meaning set forth under
applicable law.  The term includes, but is not limited to, all computer source,
object or other code created by or for the Company.




(b)

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally.  Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (ii) information which is marked or
otherwise designated or treated as confidential or proprietary by the Company;
and (iii) information received by





6




the Company from others which the Company has an obligation to treat as
confidential.




(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by him prior to his employment by
the Company; (ii) is or becomes generally available to the public through no act
or omission of Executive; (iii) is obtained by Executive in good faith from a
third party who discloses such information to Executive on a non-confidential
basis without violating any obligation of confidentiality or secrecy relating to
the information disclosed; or (iv) is independently developed by Executive
outside the scope of his employment without use of Confidential Information or
Trade Secrets.




ARTICLE V

NON-COMPETITION




5.1

Restrictions on Competition During Employment.  During Executive’s employment by
the Company, Executive shall not, directly or indirectly, compete against the
Company, or, directly or indirectly, divert or attempt to divert business from
the Company anywhere the Company does business.




5.2

Post-Employment Restricted Services Obligation.  For two (2) years following
termination of Executive’s employment with the Company, for whatever reason,
Executive agrees not to, directly or indirectly, provide Restricted Services to
any Competitor in the United States.




5.3

Definitions.




(a)

Restricted Services.  The term “Restricted Services” means employment duties and
functions of the type provided by Executive to the Company during the twelve
(12) month period prior to the termination, for whatever reason, of Executive’s
employment with the Company, as described in Executive’s job description with
the Company.




(b)

Competitor.  For purposes of this Article V, the term “Competitor” means any
entity, including a sole proprietorship, that sells or services, or attempts to
sell or service, (i) distribution-side electronic commerce and marketing
products or services (including, without limitation, electronic parts catalogs,
search engine marketing, lead generation and management, and web site provision)
of the type sold or serviced by the Company during the twelve (12) month period
prior to the termination of your employment (ii) in vertical markets in which
the Company sold or serviced its products or services during the twelve (12)
month period prior to the termination of your employment; provided, however,
that the term “Competitor” shall not include a subsidiary or other corporate
division of such an entity which subsidiary or division does not sell or
service, or attempt to sell or service, such aforementioned distribution-side
electronic commerce and marketing





7




products or services in such vertical markets.  To the extent that the following
entities, or their subsidiaries or corporate divisions, meet the aforementioned
definition, such entities, or their subsidiaries or corporate divisions as the
case may be, shall be deemed competitors of the Company: Snap-On Business
Solutions, Dominion Enterprises, Enigma, HLSM and ADP Lightspeed, NetDriven,
Shopping Cart Elite, FastCo, TCS, Auto Shop Solutions, ESP, GeckoByte, Fitment
Group, Car Care Connect, MechanicNet, Repair Shop Sites, VNext, Dealerspike, VGM
Forbin, and Manufacturer and Distributor programs including Drive, Medline,
Independence Medical, Pride Mobility and any successor of such entities;
provided, however, that the foregoing list of entities is included for the sole
purpose of providing examples of possible Competitors and shall not affect the
aforementioned definition.  Examples of vertical markets in which the Company
sells or services its products or services may include, without limitation, the
following: powersports, outdoor power equipment, marine and recreation vehicles,
and home appliances.




ARTICLE VI

CUSTOMER NON-SOLICITATION




6.1

Post-Employment Non-Solicitation of Restricted Customers.  For two (2) years
following termination of Executive’s employment with the Company, for whatever
reason, Executive agrees not to, directly or indirectly, solicit or attempt to
solicit any business from any Restricted Customer in any manner which competes
with the services or products offered by the Company in the twelve (12) months
preceding termination of Executive’s employment with the Company, or to,
directly or indirectly, divert or attempt to divert any Restricted Customer’s
business from the Company.

6.2

Restricted Customer.   The term “Restricted Customer” means any individual or
entity (a) for whom/which the Company provided services or products, and (b)
with whom/which Executive had contact on behalf of the Company, or about
whom/which Executive acquired non-public information in connection with his
employment by the Company, during the twenty-four (24) month period preceding
the end, for whatever reason, of Executive’s employment with the Company;
provided, however, that the term “Restricted Customer” shall not include any
individual or entity whom/which, through no direct or indirect act or omission
of Executive, terminated its business relationship with the Company more than
six (6) months prior to the end of Executive’s employment with the Company.





8







ARTICLE VII

RESTRICTION RELATING TO PRODUCTS OR SERVICES UNDER DEVELOPMENT
BY THE COMPANY




7.1

Restriction Relating to Products or Services Under Development by the Company.
 For two (2) years following termination of Executive’s employment with the
Company, for whatever reason, Executive agrees not to, directly or indirectly,
develop, market or sell, or attempt to develop, market or sell, on behalf of any
Competitor (defined below) in the United States any product or service that is
under development by the Company during the twelve (12) month period prior to
the termination, for whatever reason, of Executive’s employment with the
Company; provided, however, that this Article VII shall not apply to any product
or service which the Company has not taken steps to market or sell within the
twelve (12) month period following the termination, for whatever reason, of
Executive’s employment with the Company.




7.2

Competitor.  For purposes of this Article VII, the term “Competitor” means any
entity, including a sole proprietorship, that sells or services, or attempts to
sell or service, (i) distribution-side electronic commerce and marketing
products or services (including, without limitation, electronic parts catalogs,
search engine marketing, lead generation and management, and web site provision)
of the type sold or serviced by the Company during the twelve (12) month period
prior to the termination, for whatever reason, of Executive’s employment with
the Company (ii) in vertical markets in which the Company sold or serviced its
products or services during the twelve (12) month period prior to the
termination, for whatever reason, of Executive’s employment with the Company;
provided, however, that the term “Competitor” shall not include a subsidiary or
other corporate division of such an entity which subsidiary or division does not
sell or service, or attempt to sell or service, such aforementioned
distribution-side electronic commerce and marketing products or services in such
vertical markets.  To the extent that the following entities, or their
subsidiaries or corporate divisions, meet the aforementioned definition, such
entities, or their subsidiaries or corporate divisions as the case may be, shall
be deemed competitors of the Company: Snap-On Business Solutions, Dominion
Enterprises, Enigma, HLSM and ADP Lightspeed, NetDriven, Shopping Cart Elite,
FastCo, TCS, Auto Shop Solutions, ESP, GeckoByte, Fitment Group, Car Care
Connect, MechanicNet, Repair Shop Sites, VNext, Dealerspike, VGM Forbin, and
Manufacturer and Distributor programs including Drive, Medline, Independence
Medical, Pride Mobility and any successor of such entities; provided, however,
that the foregoing list of entities is included for the sole purpose of
providing examples of possible Competitors and shall not affect the
aforementioned definition.  Examples of vertical markets in which the Company
sells or services its products or services may include, without limitation, the
following: powersports, outdoor power equipment, marine and recreational vehicle
and home appliances.




ARTICLE VIII

BUSINESS IDEA RIGHTS




8.1

Assignment.  The Company will own, and Executive hereby assigns to the Company
and agrees to assign to the Company, all rights in all Business Ideas.  All
Business Ideas which are or form the basis for copyrightable works are hereby
assigned to the Company and/or shall be assigned to the Company or shall be
considered “works for hire” as that term is defined by United States copyright
law.





9







8.2

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others, while Executive is employed by
the Company and which are: (a) related to any business known to Executive to be
engaged in or contemplated by the Company; (b) originated or developed during
Executive’s working hours; or (c) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.  

8.3

Disclosure.  While employed by the Company, Executive will promptly disclose all
Business Ideas to the Company.

8.4

Execution of Documentation.  Executive, at any time during or after his
employment by the Company, will promptly execute all documents which the Company
may reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.




ARTICLE IX

NON-SOLICITATION OF EMPLOYEES




During Executive’s employment by the Company and for twelve (12) months
thereafter, Executive shall not, directly or indirectly, encourage any Company
employee to terminate his/her employment with the Company or solicit such an
individual for employment outside the Company in any manner which would end or
diminish that employee’s services to the Company; provided, however, that this
Article IX shall not prohibit use of general classified advertising to solicit
for employment positions.




ARTICLE X

EXECUTIVE DISCLOSURES AND ACKNOWLEDGMENTS




10.1

Confidential Information of Others.  Executive warrants and represents to the
Company that he is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict with, or prohibit Executive from fully carrying out, his duties as
described under the terms of this Agreement.  Further, Executive warrants and
represents to the Company that he has not and will not retain or use, for the
benefit of the Company, any confidential information, records, trade secrets, or
other property of a former employer.




10.2

Scope of Restrictions.  Executive acknowledges that during the course of his
employment with the Company, he will gain knowledge of Confidential Information
and Trade Secrets of the Company.  Executive acknowledges that the Confidential
Information and Trade Secrets of the Company are necessarily shared with
Executive on a routine basis in the course of performing his job duties and that
the Company has a legitimate protectable interest in such Confidential
Information and Trade Secrets and in the goodwill and business prospects
associated therewith.  Accordingly, Executive acknowledges that the scope of the
restrictions contained in this Agreement are appropriate, necessary and
reasonable for the protection of the Company’s business, goodwill and property
rights, and that the restrictions imposed will not prevent him from earning a
living in the event of, and after, the end, for whatever reason, of his
employment with the Company.





10










10.3

Prospective Employers.  Executive agrees, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII, IX and X of this Agreement, to
disclose this Agreement to any entity which offers employment to Executive.
 Executive further agrees that the Company may send a copy of this Agreement to,
or otherwise make the provisions hereof known to, any of Executive’s potential
or future employers.




10.4

Third Party Beneficiaries.  Any Company affiliates are third party beneficiaries
with respect to Executive’s performance of his duties under this Agreement and
the undertakings and covenants contained in this Agreement, and the Company and
any of its affiliates enjoying the benefits thereof, may enforce this Agreement
directly against Executive.  The terms Trade Secret and Confidential Information
shall include materials and information of the Company’s affiliates to which
Executive has access.




10.5

Survival.  The covenants set forth in Articles III, IV, V, VI, VII, VIII, IX, X,
XI, XII and XIII of this Agreement shall survive the termination of Executive’s
employment hereunder.




ARTICLE XI

RETURN OF RECORDS




Upon the end, for whatever reason, of his employment with the Company, or upon
request by the Company at any time, Executive shall immediately return to the
Company all documents, records and materials belonging and/or relating to the
Company (except Executive’s own personnel and wage and benefit materials
relating solely to Executive), and all copies of all such materials.  Upon the
end, for whatever reason, of Executive’s employment with the Company, or upon
request of the Company at any time, Executive further agrees to destroy such
records maintained by him on his own computer equipment.  Upon mutual agreement
between Executive and the Company, Executive may retain documents, records and
materials belonging and/or relating to the Company following the end, for
whatever reason, of Executive’s employment with the Company.




ARTICLE XII

INDEMNITY




12.1

Indemnification By Company.  To the extent permitted by applicable law, the
Company shall indemnify Executive if Executive is, or is threatened to be, made
a party to an action, suit or proceeding (other than by the Company) by reason
of the fact that Executive is or was a director or officer of the Company,
unless liability was incurred because Executive breached or failed to perform a
duty that Executive owes to the Company and such breach or failure constitutes:
(a) a willful failure to deal fairly with the Company or its shareholders in
connection with a matter in which Executive has a material conflict of interest;
(b) a violation of the criminal law, unless Executive had reasonable cause to
believe that his conduct was lawful and Executive had no reasonable cause to
believe such conduct was unlawful; (c) a transaction from which Executive
derived an improper personal profit; or (d) willful misconduct.  




12.2

Indemnification By Executive.  Executive agrees to indemnify and hold harmless
the Company against any and all losses, claims, damages, liabilities, costs,
expenses (including reasonable attorneys’ fees and costs), judgments and
settlements of amounts paid in connection with any threatened, pending or
completed action, suit, claim, proceeding or investigation arising out of or
pertaining to: (a) unlawful intentional acts committed by Executive in the
conduct of the





11




Company’s business; (b) any willful gross negligence committed by Executive
other than in the conduct of the Company’s business; and (c) any tax deductions
Executive may claim for expenses incurred or claim to have been incurred in
connection with Executive’s duties hereunder.




12.3

Insurance.  Notwithstanding the foregoing, the indemnification provided for in
this Article XII shall only apply to any costs or expenses incurred by
indemnitees which are not covered by applicable liability insurance.  If this
Article XII is interpreted to reduce insurance coverage to which an indemnitee
would otherwise be entitled in the absence of this provision, this provision
shall be deemed inoperative and not part of this Agreement.  This Article XII
shall survive the termination of this Agreement.







ARTICLE XIII

MISCELLANEOUS




13.1

Notice.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified; (b) when sent by facsimile or electronic transmission
(e-mail) if sent during normal business hours of the recipient and confirmed by
facsimile or electronic confirmation receipt; (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
such notices are addressed as follows or to such other address as the addressed
Party may have substituted by notice pursuant to this Section 13.1:




To the Company:

ARI Network Services, Inc.

President and CEO

10850 West Park Place, Suite 1200

Milwaukee, WI  53224-3025

Fax: +1 (414) 973-4620

Email: roy.olivier@arinet.com




To Executive:

William A. Nurthen

496 Prairie Knoll


Naperville, IL   60565







13.2

Entire Agreement; Amendment; Waiver.  This Agreement sets forth the entire
understanding of the Parties hereto with respect to the subject matter
contemplated hereby.  Any and all previous agreements and understandings between
or among the Parties regarding the subject matter hereof, whether written or
oral, are superseded by this Agreement; provided, however, that the COC
Agreement shall survive and remain in full force and effect.  This Agreement
shall not be amended or modified except by a written instrument duly executed by
each of the Parties hereto.  Any extension or waiver by any Party of any
provision hereto shall be valid only if set forth in an instrument in writing
signed on behalf of such Party.  For purposes of the foregoing two (2)
sentences, the Parties acknowledge and agree that any such written instrument to
be signed by the Company shall require the signature of a representative of the
Company duly authorized by the Board to bind the Company to the terms of such
written instrument.





12










13.3

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.




13.4

Assignability.  This Agreement is personal to Executive, and Executive may not
assign or delegate any of Executive’s rights or obligations hereunder without
first obtaining the written consent of the Board.  The Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by an assumption agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.  If
such succession or assignment does not take place, and if this Agreement is not
otherwise binding on Executive’s successors or assigns by operation of law,
Executive is entitled to compensation from the Company in the same amount and on
the same terms as provided for in this Agreement.  This Agreement shall be
binding on and inure to the benefit of each Party and such Party’s respective
heirs, legal representatives, successors and assigns.  




13.5

Mitigation.  Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise.




13.6

Injunctive Relief.  The Parties agree that damages will be an inadequate remedy
for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief (without
the necessity of posting bond or other security).




13.7

Waiver of Breach.  The waiver by either Party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either Party.




13.8

Severability.  The obligations imposed by, and the provisions of, this Agreement
are severable and should be construed independently of each other.  The
invalidity of one provision shall not affect the validity of any other
provision.




13.9

Consideration.  Execution of this Agreement is a condition of Executive’s
employment with the Company and Executive’s employment and other benefits
provided for herein by the Company constitutes the consideration for Executive’s
undertakings hereunder.




13.10

Governing Law.  This Agreement shall in all respects be construed according to
the laws of Wisconsin, without regard to its conflict of laws principles.




13.11

Authority to Bind the Company.  The Company represents and warrants that the
undersigned representative of the Company has the authority of the Board to bind
the Company to the terms of this Agreement.





13













IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.







EXECUTIVE:







/s/ William A. Nurthen                                       










ARI NETWORK SERVICES, INC.







By: /s/ Roy W. Olivier                                         

Roy W. Olivier

President and Chief Executive Officer








14


